            Case 1:20-cv-00204-JRN Document 14 Filed 04/20/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

TRUITT WEILAND                                   §
                                      Plaintiff, §
vs.                                              §                No. 1:20-CV-00204
                                                 §
TARGET CORPORATION                               §
                                    Defendant. §

                                JOINT SCHEDULING ORDER

       Pursuant to Rule 16 of the Federal Rules of Civil Procedure, the Court issues the

following Scheduling Order:

       IT IS ORDERED THAT:

       1.       A report on alternative dispute resolution in compliance with Local Rule CV-

88 shall be filed on or before August 1, 2020.

       2.       The parties asserting claims for relief shall submit a written offer of

settlement to opposing parties on or before July 1, 2020, and each opposing party shall

respond, in writing, on or before July 15, 2020. All offers of settlement are to be private,

not filed, and the Court is not to be advised of the same. The parties are further

ORDERED to retain the written offers of settlement and responses, as the Court will use

these in assessing attorney’s fees and court costs at the conclusion of trial.

       3.       The parties shall file all motions to amend or supplement pleadings and all

motions to join additional parties on or before November 1, 2020.

       4.       All parties asserting claims for relief shall file and serve on all other parties

their designation of potential witnesses, testifying experts, and proposed exhibits, and

shall serve on all other parties, but not file, the materials required by Federal Rule of Civil

Procedure 26(a)(2)(B) on or before September 10, 2020. Parties resisting claims for



                                                1
            Case 1:20-cv-00204-JRN Document 14 Filed 04/20/20 Page 2 of 4




relief shall file and serve on all other parties their designations of potential witnesses,

testifying experts, and proposed exhibits, and shall serve on all other parties, but not file,

the materials required by Federal Rule of Civil Procedure 26(a)(2)(B) on or before

October 30, 2020. All designations of rebuttal experts shall be filed and served on all

other parties within fourteen (14) days of receipt of the report of the opposing expert,

and the materials required by Federal Rule of Civil Procedure 26(a)(2)(B) for such rebuttal

experts, to the extent not already served, shall be served, but not filed, on all other parties

within fourteen (14) days of receipt of the report of the opposing expert.

       5.       An objection to the reliability of an expert’s proposed testimony under

Federal Rule of Evidence 702 shall be made by motion, specifically stating the basis for

the objection and identifying the objectionable testimony, within fourteen (14) days of

receipt of the written report of the expert’s proposed testimony or within fourteen (14)

days of the expert’s deposition, if a deposition is taken, whichever is later. The failure

to strictly comply with this paragraph will be deemed a waiver of any objection that

could have been made pursuant to Federal Rule of Evidence 702.

       6.       The parties shall complete discovery on or before February 19, 2021.

Counsel may, by agreement, continue discovery beyond the deadline, but there will be

no intervention by the Court except in extraordinary circumstances, and no trial setting

will be vacated because of information obtained in post-deadline discovery.

       7.       All dispositive motions shall be filed and served on all other parties on or

before February 28, 2021 and shall be limited to ten (10) pages in length. Responses

shall be filed and served on all other parties within fourteen (14) days of the service of

the motion and shall be limited to ten (10) pages in length. Any replies shall be filed and




                                              2
              Case 1:20-cv-00204-JRN Document 14 Filed 04/20/20 Page 3 of 4




served on all other parties within seven (7) days of the service of the response and shall

be limited to five (5) pages in length, but the Court need not wait for the reply before

ruling on the motion. Unless otherwise directed by the Court, a party may file no more

than one motion for summary judgment without first obtaining leave of court for good

cause.

         8.       This case is set for final pretrial conference on _________________and

trial on ____________________. The final pretrial conference shall be attended by at

least one of the attorneys who will conduct the trial for each of the parties and by any

unrepresented parties. In addition to counsel, party representatives with authority to

negotiate a settlement and all other persons necessary to negotiate a settlement shall

attend the final status conference. The parties should consult Local Rule CV-16(e)

regarding matters to be filed in advance of the final pretrial conference.


         SIGNED this _______________________.



                                           ____________________________________
                                           JAMES R. NOWLIN
                                           UNITED STATES DISTRICT JUDGE

AGREED:
     D:


__________________________
         __________
                 _ __________
Stewart Troy Harber
             Harbe
                 b r
State Bar No. 00793082
Law Office of Troy Harber
1007 Mopac Circle, Suite 102
Austin, Texas 78746
troy@southaustinlaw.com
ATTORNE FOR PLAINTIFF
TRUITT WIELAND




                                              3
        Case 1:20-cv-00204-JRN Document 14 Filed 04/20/20 Page 4 of 4




AGREED:

/s/ Deborah G. Clark
__________________________
Deborah G. Clark
State Bar No. 04276550
Clark & Clark
3624 North Hills Drive, Suite 205-A
Austin, Texas 78731
deborah@clarkandclarklaw.com
ATTORNEY FOR DEFENDANT,
TARGET CORPORATION




                                      4
